Citation Nr: 1235335	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's injury during service likely caused his current bilateral knee arthritis.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records (STRs) include the entrance examination, dated March 1970, which shows no abnormalities of the knees.  The Veteran injured his knees on September 3, 1970.  He reported that a trailer fell on his knees, injuring both.  The treating provider noted slight swelling and that x-rays were negative for fracture.  On September 9, 1970, he reported that while unhitching a trailer, it fell against his knees, with the left knee receiving the greater impact.  The area was tender and swollen.  X-rays were negative for fracture.  He was referred for further evaluation of the swelling and the ligaments.  The referral indicates that the force was medially directed.  The orthopedic clinic note states that the injury happened six days prior and that the Veteran reported suffering pain since the incident.  The physician noted effusion but no tense, or ligamentous instability.  The diagnosis was severe strain of the left knee.  Treatment included a cylinder cast.  He was put on profile for three weeks for left knee strain and released for limited duty, to exclude climbing.  On September 24, 1970, a provider observed minimal effusion.  He was put on profile for two additional weeks and was ordered to duty with limitations.  No additional treatment of the knees was indicated.  The September 1971 separation examination showed normal lower extremities.

Treatment records from S.P.A., a pain clinic, show that the Veteran reported his in-service injury.  He showed his STRs to the medical provider, Dr. D.D.P., M.D.  The Veteran reported significant problems in both knees, including pain with movement.  Dr. D.D.P. ordered a MRI, which showed osteoarthritis of both knees.  The right knee also had a meniscal tear, degenerative changes, and chondromalacia.  The left knee had a meniscal tear, articular and popliteal cysts, and degenerative changes of the patellofemoral joint and femoral tibial joint space, loose bodies, and synovial/pannus formation of the intercondylar notch immediately anterior to the posterior cruciate ligament.

In an October 2007 letter, Dr. D.P.P. stated that after reviewing the treatment records from service and performing an examination and MRI of the Veteran's knees, that it was his opinion that the current arthritis of the knees is related to the in-service incident.

In January 2008, the VA examiner reviewed the claims file and examined the Veteran.  She noted the pertinent service history.  The Veteran reported that after the in-service injury, his knees would give out and buckle.  The diagnosis was bilateral patellofemoral syndrome.  In her opinion, the examiner stated that the condition is less likely as not related to service because STRs do not show a chronic condition of either knee and she found no continuity of care of the knees following service.  It does not appear that the examiner reviewed the MRI results or the findings from Dr. D.P.P.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed all of the evidence and finds that the Veteran should be given the benefit of the doubt that he has a bilateral knee disability due to his in-service injury.  The VA examiner and Dr. D.P.P. both reviewed STRs, performed examinations, and provided opinions regarding the etiology of the Veteran's knee disabilities.  Notably, Dr. D.P.P. found that the Veteran has arthritis of the knees and that it is related to service.  He did not diagnose patellofemoral syndrome.  The VA examiner diagnosed patellofemoral syndrome and found no relationship between patellofemoral syndrome and service (which may be the case).  She did not diagnose arthritis.  Thus, it appears that the Veteran suffers multiple disabilities of the knees, one of which is related to service and the other not.  As such, the Board finds that service connection for arthritis of the knees is warranted while service connection for bilateral patellofemoral syndrome is not warranted.  The findings of both examiners support this finding.   

In summary, the Board finds that service connection for arthritis of the knees is warranted.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for arthritis of the knees is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


